Citation Nr: 0200366	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  01-07 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether claimed medical expenses reported after the date of 
claim may be used to reduce income for pension purposes (time 
limit for allowing medical expenses on an initially denied 
reopened claim).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William W. Berg, Counsel
INTRODUCTION

The veteran served on active duty during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 13, 2001, determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, denying entitlement to 
nonservice-connected pension benefits and aid and attendance 
benefits on the basis of excessive family income.  The 
veteran disagreed with this determination, and this appeal 
ensued.  

In November 2001, the veteran and his spouse gave sworn 
testimony at a hearing before the undersigned in Washington, 
D.C.  A transcript of that hearing is of record.  The matter 
is now before the Board for appellate consideration.  


FINDINGS OF FACT

1.  The veteran's initial claim of entitlement to nonservice-
connected pension benefits was received on June 29, 1999, and 
was denied by the RO on the basis of excessive family income.  

2.  The veteran was notified of this determination, including 
notice of his appellate rights, in June 1999, but he did not 
initiate an appeal.  

3.  The veteran's reopened claim of entitlement to 
nonservice-connected pension benefits, which included a 
statement of unreimbursed medical expenses for the period 
from June 29, 1999, to June 30, 2000, was received on August 
4, 2000.  

4.  A rating decision dated in May 2001 rated the veteran 
permanently and totally disabled for pension purposes and 
found him eligible for special monthly pension based on the 
need for regular aid and attendance, effective from the date 
of receipt of the reopened claim for pension on August 4, 
2000.  


CONCLUSIONS OF LAW

1.  The June 29, 1999, decision of the RO denying the 
veteran's claim of entitlement to nonservice-connected 
pension benefits based on excessive family income is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160, 
20.200, 20.201, 20.302, 20.1103 (2001).  

2.  Retroactive reduction of family income for nonservice-
connected pension purposes, based on the receipt of evidence 
of unreimbursed medical expenses more than a year following 
the denial of a claim for pension based on excessive family 
income, is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.400, 3.660 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that the veteran's initial claim of 
entitlement to nonservice-connected pension benefits was 
received on June 29, 1999, and was denied by the RO on the 
basis of excessive family income.  The veteran and his 
representative were immediately notified of this 
determination and provided with a statement of appellate 
rights (VA Form 4107).  However, a timely appeal was not 
initiated, and the RO's determination therefore became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201, 
20.302, 20.1103.  

The veteran's reopened claim for improved pension benefits 
was received on August 4, 2000.  Included with the claim was 
a statement of unreimbursed medical expenses showing that 
medical expenses in the total amount of $5,365.07 were paid 
during the period from June 29, 1999, to June 30, 2000.  In a 
rating decision dated in May 2001, the veteran was found to 
be permanently and totally disabled for pension purposes, and 
to be in need of the regular aid and attendance of another 
person, effective from the date of receipt of his reopened 
claim on August 4, 2000.  In its June 2001 notification 
denying pension and aid and attendance benefits on the basis 
of excessive family income, the RO stated that medical 
expenses were not deducted in determining family income for 
pension purposes because the RO could only consider medical 
expenses paid on or after the veteran's date of entitlement 
to pension benefits was established.  In this case, that date 
was August 4, 2000.  

It is contended by and on behalf of the veteran that he 
should be allowed to deduct his unreimbursed medical expenses 
from his income from the date of receipt of his initial claim 
for nonservice-connected pension in June 1999.  

In the notice of disagreement and at the hearing held in 
November 2001, the veteran's representative argued that under 
M21-1, Part IV, Chapter 16, paragraph 16.04, when a claim is 
disallowed because of excess income, the claimant has until 
the end of the next calendar year to submit evidence of 
entitlement.  However, this provision may not be used to 
overcome the law regarding the finality of claims.  The 
veteran's initial claim for nonservice-connected pension 
received in June 1999 was denied at that time, and no appeal 
from that denial was initiated.  As indicated above, the RO's 
June 1999 denial became final, and the denied pension claim 
became a finally adjudicated claim under the provisions of 
38 C.F.R. § 3.160(d).  

Under the foregoing provision, a finally adjudicated pension 
claim is defined as

[a]n application, formal or informal, 
which has been allowed or disallowed by 
the agency of original jurisdiction, the 
action having become final by the 
expiration of 1 year after the date of 
notice of an award or disallowance, or by 
denial on appellate review, whichever is 
the earlier.  (See §§ 20.1103 and  
20.1104 of this chapter.)  

A reopened claim under 38 C.F.R. § 3.160(e) is defined as 
"[a]ny application for a benefit received after final 
disallowance of an earlier claim, . . . ."  In this case, 
the pension application filed on August 4, 2000, constituted 
a reopened claim for pension benefits.  

Under the provisions of 38 C.F.R. § 3.660(b), where pension 
was not paid for a particular 12-month annualization period 
because the claim was disallowed, an award was deferred under 
38 C.F.R. § 3.260(b) or § 3.271(f), payments were 
discontinued or made at a lower rate based on anticipated or 
actual income, benefits otherwise payable may be authorized 
commencing the first of a 12-month annualization period as 
provided in this paragraph.  In all other cases, benefits may 
not be authorized for any period prior to the date of receipt 
of a new claim.  

Under 38 C.F.R. § 3.660(b)(2), where the claimant's actual 
income did not permit payment, or payment was made at a lower 
rate, for a given 12-month annualization period, pension or 
dependency and indemnity compensation may be awarded or 
increased, effective the beginning of the next 12-month 
annualization period, if satisfactory evidence is received 
within that period.  

However, the Board is of the opinion that the scenarios 
envisioned by 38 C.F.R. § 3.660(b) and M21-1, Part IV, 
Chapter 16, paragraph 16.04, assume that basic eligibility 
has been established for pension benefits and that the only 
basis for denial of payment of pension is excessive family 
income.  The relevant examples set forth in M21-1, Part IV, 
Chapter 16, paragraph 16.04, begin with the notation that the 
veteran was rated permanently and totally disability for 
pension purposes from a specific date, thereby establishing 
his initial period of entitlement for an improved pension 
award.  That did not occur in this case until the rating 
determination of May 2001, with an effective of August 4, 
2000.  

Had the veteran been rated permanently and totally disabled 
when he filed his original claim for nonservice-connected 
pension on June 29, 1999, the receipt in August 2000 of his 
list of unreimbursed medical expenses for the period from 
June 29, 1999, to June 30, 2000, would have been sufficient 
to grant retroactive entitlement to payment from the date of 
receipt of the original claim.  

Similarly, had the veteran initiated an appeal of the June 
1999 RO denial of his pension claim, the claim would have 
remained open and the evidence received in August 2000 
showing significant unreimbursed medical expenses for the 
period from June 1999 to June 2000 would have been applied 
against, and deducted from his family income.  As the Court 
of Appeals for Veterans Claims noted in Muehl v. West, 13 
Vet. App. 159, 161 (1999):  

When a claim is filed and the RO renders 
an adverse decision, the claimant has the 
right to disagree with that decision by 
filing an NOD within one year from the 
date of mailing of notice of the 
decision.  38 U.S.C. § 7105(b)(1).  
However, "new and material evidence 
received prior to the expiration of the 
appeal period . . . will be considered as 
having been filed in connection with the 
claim which was pending at the beginning 
of the appeal period."  38 C.F.R. § 
3.156(b).  Here, the RO rendered an 
adverse decision in September 1993.  
Thus, if new and material evidence was 
presented or secured on behalf of the 
appellant before September 1994, it will 
be considered as having been filed in 
connection with his December 9, 1992, 
application to reopen his claim (the 
claim which was pending at the beginning 
of the appeal period).  See id.  

However, the failure of the veteran in this case to appeal 
the June 1999 determination or to submit new and material 
evidence within the one-year appeal period rendered that 
determination final.  

Unless specifically provided elsewhere in the law, the 
effective date of an award of pension benefits based on a 
claim reopened after final adjudication shall be fixed in 
accordance with the facts found but shall not be earlier than 
the date of receipt of application therefor.  38 C.F.R. § 
5110(a) (West 1991).

The provisions of 38 C.F.R. § 3.400(b)(ii)(B) (2001) provide 
that if within one year of the date on which the veteran 
became permanently disabled, he files a claim for a 
retroactive award and establishes that a mental or physical 
disability prevented him from filing for pension benefits for 
at least the first 30 days after becoming totally disabled, 
the pension award may be made effective from the date of 
claim or date he became totally disabled, whichever is to his 
advantage.  In this case there is no evidence that a 
disability prevented the veteran from filing an earlier 
claim.  The fact that he did file a claim in June 1999 
strongly suggests that he was not precluded from filing a 
claim prior to August 2000.

A review of the pertinent statutes discloses no other 
effective date provision that would be applicable to the 
facts of this case.  The record shows that the veteran was 
found to be permanently and totally disabled for pension 
purposes based on examinations conducted after the date of 
receipt of his reopened claim for pension.  In effect, the RO 
assigned the earliest date possible for a finding of 
permanent and total disability for pension purposes.  Even if 
the veteran had been shown to have reduced income that 
qualified him for payment of nonservice-connected pension 
benefits, he was not entitled to receipt of any such payments 
prior to the effective date of the award - here, August 4, 
2000.  See 38 C.F.R. § 3.400(r) (providing that the effective 
date of an award based on a reopened claim is the date of the 
reopened claim or date entitlement arose, whichever is 
later).  

Nothing in M21-1 or the Code of Federal Regulations may alter 
the fact that improved pension benefits, including aid and 
attendance, were not payable earlier than the effective date 
established by the RO for pension entitlement in this case.  
The rating decision of May 2001 establishing August 4, 2000, 
as the effective date for eligibility for pension benefits 
also established the initial 12-month annualization period 
for determining eligibility based on income factors.  The 
evidence received in August 2000 addressed income factors for 
a period prior to that date and was thus properly excluded 
from consideration by the RO in determining total family 
income for pension purposes in its notification of June 2001.  

It follows that the appeal must be denied.  

Veterans Claims Assistance Act of 2000

In so deciding, the Board has considered a recent significant 
change in the law, which occurred during the prosecution of 
this claim.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See 
VAOPGCPREC 11-00 (all of the Act's provisions apply to claims 
filed before the effective date of the Act but not final as 
of that date); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

On August 29, 2001, the final rules to amend VA adjudication 
regulations to implement the provisions of the VCAA were 
published in the Federal Register.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

Under the VCAA, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  The veteran and 
his representative were advised in the statement of the case 
issued in August 2001 of the relevant law and evidence that 
the RO relied on in deciding this claim.  The statement of 
the case also contained a rationale that addressed the 
contentions of the representative set forth in the notice of 
disagreement received in June 2001.  The veteran and his 
representative were also afforded the opportunity to 
elaborate on the veteran's theory of the case at a hearing 
before the undersigned Board member in November 2001.  The 
Board notes that the facts in this case are not in dispute 
and that this appeal turns on an interpretation of the 
governing law.  Thus, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed or to assist the veteran 
further in obtaining evidence necessary to substantiate his 
claim. 

Although Holliday v. Principi, 14 Vet. App. 280, 284-86 
(2001), held that all of the sections of the VCAA were 
retroactive, the Court of Appeals for Veterans Claims has 
also held that the holding in Holliday "was not intended to 
stand for the proposition that the VCAA requires remand of 
all pending claims and that this Court may not decide that 
the VCAA could not affect a pending matter."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
Significantly for the instant appeal, the Court has held the 
VCAA inapplicable to a matter of pure statutory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); see also VCAA § 3(a), 114 Stat. 2097, 38 U.S.C. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  

The Board therefore concludes that a remand would serve no 
useful purpose with respect to the issue adjudicated on this 
appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case with respect to the issue 
addressed above.  Further development of this claim and 
further expending of VA's resources with respect to it are 
not warranted.  


ORDER

As evidence of unreimbursed medical expenses was not received 
during the one-year appeal period following denial of the 
original claim for nonservice-connected pension benefits on 
the basis of excessive family income, the appeal is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

